OPINION
By THE COURT.
Submitted upon motion by the plaintiffs-appellees seeking an order dismissing the appeal on questions of law and fact for the reason that no bond was furnished as required by §12223-6 GC.
The record reveals that a notice of appeal was filed August 21, 1951, and it is therefore apparent that the time for the filing of such bond has expired. The motion will be sustained but in accordance with §11564 GC the cause will be retained for appeal on questions of law only. The appellants will be granted leave to perfect said appeal in accordance with the Supplement to Rule VII of this Court.
HORNBECK, PJ, MILLER, J, concur.
WISEMAN, J, not participating.
ON MOTION TO DISMISS APPEAL
No. 4695. Decided December 5, 1951.
OPINION
By THE COURT.
Submitted upon motion of the plaintiff-appellee seeking an *470order dismissing the appeal on questions of law for failure to perfect said appeal in accordance with the order of this Court issued on October 10, 1951.
The motion is well made, the appeal will not be dismissed, but the judgment will be affirmed as we think this to be the proper entry.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.